[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 477 
In Banc.
This is an action for damages on account of a personal injury. The action is brought under the Merchant Marine Act of 1920, 46 U.S.C.A., § 688. The cause was tried to the court and a jury, resulting in a judgment for plaintiff. Defendant States Steamship Company appealed.
The plaintiff Jac Wychgel was employed as an able-bodied seaman on the steamship California, owned by the States Steamship Company, *Page 478 
which was sailing ships from Portland to the Orient and back. He was injured by falling through a hatchway when the steamship California was fastened to the dock at Tingsau, Manchuria, China. He was placed in a hospital in Japan and on his return to Portland brought an action at law against the States Steamship Company. He sustained a fracture of the eighth rib and a fracture of the left scapula or shoulder blade, so that he cannot raise his left arm forward and hold it straight up over his head, and other injuries. His injuries are more or less permanent. Wychgel was forty-three years old and unmarried; he had been a seaman since he was sixteen years of age and his wages were $62.50 per month and board.
Plaintiff alleges in his complaint, in effect, that the hatch board which gave way with him and so precipitated him into the hold, "had been improperly placed over said hatch"; that the defendant was careless and reckless in that it did not provide competent and careful officers in the direction of the work in which plaintiff was engaged, in that they, through their agents, servants and officers of the ship, ordered and permitted plaintiff to go upon said hatch, when a reasonable and careful inspection of the same would have disclosed that they were in an unsafe and dangerous position; in that the officer in charge of the work in which plaintiff was employed failed to inspect the said hatches, in that said officer failed to warn the plaintiff of the dangerous, insecure and unsafe position of said hatch cover and in failing to provide safe and effective ways, rules and machinery for the proper performance of the work in which plaintiff was engaged.
At the time of the trial it appeared that the Columbia Pacific Shipping Company had nothing to do with the case; that it was not the owner of the ship nor the *Page 479 
employer of Wychgel and a nonsuit was granted as to it. At the close of the testimony the States Steamship Company moved for a directed verdict, which was denied. This motion was renewed in the form of a requested instruction, which was also denied. The jury rendered a verdict for plaintiff for $30,000, the full amount prayed for. A motion for a directed verdict, on the same grounds as this appeal, was denied.
The first assignment of error is that the court erred in refusing to grant defendant's motion for a directed verdict; and also erred in refusing to grant defendant's request that the jury be instructed to find their verdict for defendant States Steamship Company. Defendant contends there was no evidence to take the case to the jury.
Plaintiff having elected to bring this action under section 33 of the Merchant Marine Act of 1920 and the Federal Employers' Liability Act, his rights and obligations depend upon the principles of law as interpreted and applied in the federal courts: New Orleans  N.E.R. Co. v. Harris, 247 U.S. 367
(38 S. Ct. 535, 62 L. Ed. 1167). The Merchant Marine Act of 1920 reads as follows:
"Any seaman who shall suffer personal injury in the course of his employment may, at his election, maintain an action for damages at law, with the right of trial by jury, and in such action all statutes of the United States modifying or extending the common-law right or remedy in cases of personal injury to railway employees shall apply; and in case of the death of any seaman as a result of any such personal injury the personal representative of such seaman may maintain an action for damages at law with the right of trial by jury, and in such action all statutes of the United States conferring or regulating the right of action for death in the case of railway employees shall *Page 480 
be applicable. Jurisdiction in such actions shall be under the court of the district in which the defendant employer resides or in which his principal office is located. (Mar. 4, 1915, c. 153, § 20, 38 Stat. 1185; June 5, 1920, c. 250, § 33, 41 Stat. 1007)."
The statutes of the United States extending the remedy in cases of personal injury to railway employees referred to in the foregoing statute, and by reference incorporated therein, are known as the Federal Employers' Liability Act and amendments. See 45 U.S.C.A. Railroads, §§ 51-59, inclusive. In so far as material here they read as follows:
"Section 51. Every common carrier by railroad * * * shall be liable in damages to any person suffering injury while he is employed by such carrier * * * for such injury * * * resulting in whole or in part from the negligence of any of the officers, agents, or employees of such carrier, or by reason of any defect or insufficiency, due to its negligence, in its cars, engines, appliances, machinery, track, roadbed, works, boats, wharves, or other equipment.
                                *      *      *      *      *
"Section 53. In all actions hereafter brought against any common carrier by railroad under or by virtue of any of the provisions of this chapter to recover damages for personal injuries to an employee, * * * the fact that the employee may have been guilty of contributory negligence shall not bar a recovery, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to such employee; Provided, That no such employee who may be injured, * * * shall be held to have been guilty of contributory negligence in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury * * * of such employee.
"Section 54. In any action brought against any common carrier under or by virtue of any of the provisions *Page 481 
of this chapter to recover damages for injury to, * * * any of its employees, such employee shall not be held to have assumed the risks of his employment in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury * * * of such employee."
Section 56 gives to state courts concurrent jurisdiction with the United States district courts, and provides that no case brought in a state court shall be removed to the federal court.
The evidence indicated that it was the duty of the officers of the ship, and particularly of the third officer, to inspect and supervise the placing of the hatches; that the hatches, when properly placed, will not fall; that just before the ship was to pull out of Tingsau the plaintiff was ordered by one of the ship's officers to "go to No. 2 hatch and lower that gear down and see that the slings are off the hatches"; that plaintiff went to the hatches as ordered, looked to see if the hatches were in place and could see nothing wrong with them; that at the time there were ropes, tackles and slings lying all over the hatches; that as was necessary in obeying the order of the officer, Wychgel stepped upon the hatch board to clear the hatch of the articles mentioned and that the hatch gave way, and the section of the hatch, together with the plaintiff, fell into the hold of this ship on the between-deck and he sustained the injuries complained of.
No attempt was made or any evidence introduced by defendant tending to show why the hatch fell, nor did it offer any excuse or show any circumstances which would relieve it or tend in any way to show that due care had been used by the officers of the *Page 482 
ship in inspecting and placing the hatches and in furnishing plaintiff with a reasonably safe place to work.
Plaintiff was rendered unconscious by the fall and did not explain why the hatch fell except that he stated plainly that if the hatch had been properly placed it could not have fallen and that it would have been impossible for the hatch to have fallen if it had been properly placed. He states that on account of the ropes and slings — perhaps it should be called rigging — placed all over hatch No. 2, he could not see whether the hatches were in proper position. One of the officers of the ship seemed to indicate by his testimony that although the hatch was covered over or partially covered over with ropes, slings, etc., the plaintiff could have seen whether the hatch was in proper position by noticing the rise of the rigging, where the hatch would stick up.
The evidence, which is practically uncontradicted, shows the following facts: That the hatches on the steamship California were under the management of defendant or its servants, other than the plaintiff; that the hatches, in the ordinary course of things, do not fall when they have been properly placed; that the plaintiff was ordered to clear the ropes, tackles, pulleys, etc., from the hatches; that in obeying this order it was necessary to step upon the hatch; that before plaintiff stepped on the hatch he looked to see if the hatch was in proper condition, and he could see nothing wrong with it; that he stepped upon the hatch in reaching for the ropes, slings, etc., in order to remove them, as ordered, and the hatch and he both fell down into the hold of the ship.
The plaintiff contends that the facts shown establish beyond a doubt a prima facie case and that thereupon *Page 483 
it was incumbent on defendant to explain why the hatch fell. It is asserted by defendant in its brief as follows:
"Plaintiff cannot recover in the absence of negligence on the part of defendant, and negligence cannot be inferred from the mere happening of the accident — in this case, from the mere falling of the hatch board. And that was the only evidence there was." Citing Patton v. Texas  P.R. Co., 179 U.S. 658, 663-664 (45 L. Ed. 361, 364); Toledo, St. L.  W.R. Co. v. Allen,276 U.S. 165 (72 L. Ed. 513); Missouri Pac. R. Co. v. Aeby,275 U.S. 426 (72 L. Ed. 351); Delaware L.  W.R. Co. v. Koske, 279 U.S. 7
(73 L. Ed. 578).
We are governed by the rules obtaining in the federal court. Turning to the opinion in the case of San Juan Light Co. v.Requena, 224 U.S. 89, on page 97 (32 S. Ct. 399, 56 L. Ed. 680), where the court treats upon the kind of circumstantial evidence which we have in the case in hand, referring to the doctrine ofres ipsa loquitur, we find the following language:
"While recognizing that that doctrine is of restricted scope, and when misapplied is calculated to operate prejudicially, we think there was no error in its application in this instance. The deceased was without fault. The defendant's primary wire was carrying a current of high and deadly voltage. Its secondary wire conveyed to his residence an excessive and dangerous current which could only have come from its primary wire. Had its wires and converters been in proper condition, the excessive and dangerous current would not have been communicated to its secondary wire, and the injury would not have occurred."
Applying the principle contained in this statement to the case in hand and taking this opinion as a guide, we may safely say that plaintiff was without fault. The hatches were exclusively under the control of the defendant, and it was charged with the continuing duty of taking reasonable precautions, proportioned *Page 484 
to the danger to be apprehended, to maintain them in proper condition. In the ordinary or usual course of things, when the plaintiff stepped upon the hatch, it would not have fallen and precipitated him into the hold of the ship and the injury would not have occurred, had such duty been performed.
All of the witnesses seem to agree in stating in effect that the ends of the hatches, when placed in proper position, rest upon the supporting flange of the hatch coaming and king beam in the center. Adjacent to the end of the hatches, the part of the flange or iron rises even with the hatch board which is three inches in thickness and about eight feet in length and two feet or more in width. There are twelve hatches in a section, numbered from one to twelve. It would have been impossible for the hatch to have fallen if it had been in proper position. As soon as the hatch fell, it was known by everyone connected therewith that it was not in proper position at the time the accident occurred and that it was an extremely dangerous and unsuitable place for the plaintiff to work when the hatch was not in proper place.
The first question for consideration is, was this circumstantial evidence sufficient to warrant the jury in finding that the hatch was not in a proper position at the time the accident occurred? Second, was it the duty of defendant, acting by its officers and servants, other than plaintiff, to inspect the hatch and to see that it was in proper position so as to make the place where plaintiff was ordered to work a reasonably safe one?
It is not disputed that the hatches were under the exclusive control of defendant. It was the duty of defendant to take reasonable precautions proportionate to the danger to be apprehended, and to keep them in proper condition. As we understand the testimony, *Page 485 
one of the officers was right near the place where plaintiff was at work at that time. It is not to be expected that a seaman in the performance of his duties, as ordered by his superior, would have the time or opportunity of inspecting the hatches as thoroughly as an officer whose duty it was to make such inspection. The jury might reasonably conclude that the officers of defendant were negligent in caring for and inspecting and keeping the hatches in their proper position, or, stated in another way, that the defendant failed in the performance of its duty that it owed to plaintiff as a seaman.
Our statute denominates the kind of evidence to which we have referred, after defining direct evidence, as indirect evidence, or that which tends to establish the fact in dispute by proving another, and which, though true, does not of itself conclusively establish that fact, but which affords an inference of presumption of its existence, or, in other words, as circumstantial evidence: Oregon Code 1930, § 9-109 (Or. L., § 694).
The circumstances, clearly shown by the testimony, might indicate to reasonable men that the defendant was negligent in failing to see that the hatch referred to was in proper condition. We think it was incumbent upon defendant to overcome the prima facie case made or explain the condition of the hatch. Under the facts as disclosed by the testimony, we think it was for the jury to determine whether the injury, which plaintiff suffered, resulted in whole or in part from the negligence of any of the officers, agents or employees of the steamship company, or by reason of the defective condition of the hatch due to defendant's negligence. We are not so much concerned with the *Page 486 
name that should be given to the evidence introduced in the case as with the force and effect thereof. See 5 Wigmore on Evidence (2d Ed.), § 2509.
In the case at hand the officers of defendant would naturally be presumed to know whether the hatches had been inspected and how thorough the inspection had been and what had been found by such an inspection, if any. It was claimed by one of the officers who testified for defendant that the plaintiff should have seen the hatch was out of place, although covered with blocks, slings, etc., "by the way the tackles is lying." Then by the same rule the third mate or officer, whose duty it was to care for the same, could and should have seen that the hatch was not in position.
The rule, as stated in 2 Cooley on Torts (3d Ed.) p. 1424, is as follows:
"When a thing which causes injury is shown to be under the management of the defendant, and the accident is such as in the ordinary course of things does not happen if those who have the management use proper care, it affords reasonable evidence, in the absence of an explanation by the defendant, that the accident arose from want of care."
A master employing a servant impliedly engages with him that the place in which he is to work and the tools or machinery with which he is to work, or by which he is to be surrounded, shall be reasonably safe. It is the master who is to provide the place and when he employs one to enter into his service he impliedly says to him that there is no other danger in the place than such as is obvious and necessary. Subject to the limitation that some places of work are inherently more dangerous than others which, as a matter of necessity, cannot be obviated, the master who provides the place owes a positive duty to his employee in respect thereto. Such duty does not go to the extent *Page 487 
of a guaranty of safety but it does require that reasonable precautions be taken to secure safety and it matters not to the employee by whom that safety is secured or the reasonable precautions therefor taken. He has a right to look to the master for the discharge of that duty and if the master sees fit to have it attended to by others, that does not change the measure of his obligation to the employee or the latter's right to insist that reasonable precaution shall be taken to secure safety in these respects.
If the act of the third mate or officer in inspecting and looking after the hatches on the steamship California was done in discharge of some positive duty of the master to the seaman, then negligence in the act or want of act is the negligence of the master: Baltimore  O.R. v. Baugh, 149 U.S. 368, 386
(13 S. Ct. 914, 37 L. Ed. 772).
The employer is bound to provide a reasonably safe place in which the employee is to work. This is a positive duty resting upon him. It is one which he may not avoid by turning it over to some employee. There is no guaranty by the employer that the place shall be absolutely safe. He is bound to take reasonable care and make a reasonable effort, and the greater the risk which attends the work to be done the more imperative is the obligation resting upon him: Patton v. Texas  Pac. Ry. Co.,179 U.S. 658 (21 S. Ct. 275, 45 L. Ed. 361); Baltimore  PotomacR. Co. v. Mackey, 157 U.S. 72, 87 (15 S. Ct. 491, 39 L. Ed. 624);Texas  Pac. Ry. Co. v. Archibald, 170 U.S. 665, 669
(18 S. Ct. 777, 42 L. Ed. 1188); The Thomas Cranage, 189 Fed. 1003.
In O'Brien v. Luckenbach S.S. Co., 293 Fed. 170, 177, we find the following:
"It is the duty of the employing stevedore, as it is the duty of any employer, to exercse reasonable care *Page 488 
to provide a reasonably safe working place for his employee, and the latter is entitled to act upon the assumption that that duty has been performed unless he knows that it has not been performed or the danger is so patent as to be readily discerned by him. As was said by Judge (now Mr. Justice) Van Devanter in U.S.Smelting Co. v. Parry, 166 Fed. 407, 410 (92 C.C.A. 159, 162): `He (the employee) is not required to make an investigation or inspection to ascertain whether or not that duty has been performed, but only to have due regard for what he actually knows and for what is so patent as to be readily observed by him, by the reasonable use of his senses, having in view his age, intelligence, and experience.'"
The uncontradicted evidence shows that ordinarily, or if the hatch board had been in proper position and the place where plaintiff was ordered to work had been in a reasonably safe condition, the hatch could not possibly have fallen and precipitated plaintiff into the hold. To illustrate, if a man steps into a large covered common steel trap and the trap is sprung, it is evidence that the trap had been set. Of course this would leave the question of whose duty and responsibility it was to care for the trap. There was no error in the court's refusing to direct a verdict for defendant.
Capt. N.H. Anderson, an officer with years of experience and marine superintendent of defendant States Steamship Company, a witness for defendant, speaking about the duty of the mate, said on cross-examination in answer to this uestion:
"Q. In other words, he is charged with the responsibility of sending his men only to places of safety, isn't he, or where there is a safe place to work, isn't he? That is his duty, isn't that right?
"A. That is correct." *Page 489 
The second assignment of error is predicated on the court's sustaining plantiff's objection to the question propounded by defendant upon cross-examination of plaintiff, as a witness in his own behalf:
"And if anybody else had examined them (the hatch boards), they would not have seen anything wrong there?"
Wychgel, as a witness in his own behalf, had thoroughly explained the condition of the hatch, stating that it was covered over with ropes and slings, etc., so that he could not see that the hatch was out of place. He explained that he was reaching for the tackle — or whatever it should be called — and did not have time to make a long examination. He was subjected to cross-examination occupying fifty-six pages of the typewritten transcript of testimony. The question verges upon an argument and tends to call for a conclusion of the witness which the jury should consider. We do not think that there was any error in the ruling of the court upon this question. The question seems to assume that the defendant, by its third mate, examined the hatches. The testimony adduced does not tend to show this. It is questionable if the hasty glance the plaintiff gave the hatches as he began to clear them should have been compared with the inspection that the officer in charge of these hatches should have made in the exercise of reasonable care.
Defendant predicates error of the court in permitting counsel for plaintiff to refer to two photographs offered in evidence. These photographs were not of the ship California but were photographs of parts of the "Kentucky", a sister ship. It was not claimed that the conditions, prevailing at the time these photographs were taken of this other ship, were similar to those on the steamship California. One is that of *Page 490 
a hatch with a hatch board out of place, indicating very plainly that anyone could see the same in daylight, which would be exceedingly misleading to the jury. There are no ropes or rigging over the hatches as the testimony tended to show were scattered over the hatch boards, preventing plaintiff from clearly seeing the hatch board, which caused plaintiff to fall. The other photograph shows lumber piled near the hatchways and a tarpaulin near the hatches, and admittedly the conditions were different than obtained over the hatchway of the California at the time of the injury. The photographs were properly ruled out. One photograph showing the construction of a section of the hatch boards on the ship "Kentucky" was introduced for the purpose of illustration only, with the explicit understanding that it did not represent the conditions prevailing on the steamship California at the time of the injury. In our opinion this was sufficient, and there was no error in rejecting the other two photographs. Counsel, in urging his objections to the photographs, referred to them as "trick photography." The case was tried in a very orderly manner and there was no language likely to excite the passions of the jury and whether the language was stronger than the circumstances justified or not, a question that is perhaps debatable, we do not think that it borders on such misconduct as would warrant a reversal.
Defendant assigns error of the court in refusing to give defendant's requested instruction as follows:
"I instruct you that if you shall find from the evidence that plaintiff was injured in consequence of a risk which he assumed, he cannot recover; that an experienced employee, as a matter of law, assumes all risks *Page 491 
that are incidental to the work in which he voluntarily engages, including the risk of being injured because of latent defects in the apparatus or appliances customarily used in the service; that a latent defect is a concealed or hidden defect or imperfection not discernible by reasonable examination such as the nature of the business reasonably permits."
This charge is apparently asked upon the theory that the accident causing the injury complained of was due to a latent defect or imperfection not discernible by reasonable examination. The cause was tried in the circuit court upon the theory that the hatch board was not a defective appliance. The theory of the case adopted by defendant at the trial should be adhered to. A misplacement of the hatch differs from a latent defect in an iron or steel tool which cannot be discovered. The trouble here complained of is that the misplaced hatch was strewn with numerous bulky articles which prevented the defendant, in obeying the order of his superior, from observing the misplacement of the hatch. The duty of keeping the hatch properly placed was a duty imposed on the defendant steamship company. It was a continuing duty that could not be delegated to any other person. We find no evidence that any latent defect existed. The instruction requested was not appropriate. If there had been any latent defect in the hatch board so as to cause the same to break, the plaintiff having been rendered unconscious and put in an oriental hospital immediately after the accident, while defendant was in possession of the ship and the hatch, it would have been an easy matter for defendant to have shown any latent defect in the hatch board, if there had been one. No such evidence was introduced. There was no error in such refusal of the court. *Page 492 
At the request of defendant the court charged the jury as follows:
"I instruct you that if you shall find from the evidence that a reasonable and careful inspection of the hatch boards would not have disclosed the possibility of its falling when plaintiff stepped on it, you must find your verdict for the defendant States Steamship Company.
"If you should find from the evidence that the hatch board was improperly placed and that such improper placing was open, obvious and apparent, I instruct you that the plaintiff assumed the risk of injury by steping on said hatch board, and your verdict should be for the defendant States Steamship Company.
This instruction, in view of the fact that the evidence did not disclose that any inspection of the hatch board was made by the defendant, was fair to the defendant.
The seventh and eighth assignments of error are similar. Defendant complains of the giving of the following instructions:
"I instruct you that the seamen are bound to use the equipment and appliances which the owners furnish and the owners, on their part, are bound to furnish and maintain equipment and appliances for the seamen to use, at least free from defects known, or which ought to be known. The common law rules do not apply to this relation of master and seaman. It is intimate and peculiar, and differs from that between shore master and servants, who may at any time withdraw from service and refuse to use tools and appliances which they think dangerous. Employers of seamen may not be insurers, but a much higher degree of care must be required of them than is required of employers of shore servants.
"I instruct you that if a servant — and this includes a seaman — acts in obedience to an order of his employer, or any officer in command on said boat, and if *Page 493 
he obeys the order and is injured, the employer will not be permitted to defend himself on the ground that the employee ought not to have obeyed the order."
Defendant complains that:
"The trial judge in this case lifted bodily the language out of an opinion in a case under the old rules and gave it as an instruction to the jury in this case. The opinion is fromStorgard v. France, Etc., Corp., 263 Fed. 545, 547."
The Storgard case appears to have been followed and approved in 1929 in the case of Masjulis v. U.S. Shipping Board,31 Fed. 2d 284, as shown by the use of the following language:
"Since the plaintiff was using the rope under orders, it was error to submit the question of assumption of risk to the jury:Cricket Steamship Co. v. Parry, (C.C.A.) 263 Fed 523; PanamaR.R. Co. v. Johnson, (C.C.A.) 289 Fed 964.
"As was pointed out in the Johnson case, supra, there is such an obligation upon a seaman to obey the orders of his superiors that he cannot have the freedom of action which lies at the base of the doctrine of assumption of risk as applied to workmen on land. On this subject the following language is quoted from the opinion in Storgard v. France  Canada Steamship Corp., (C.C.A.) 263 Fed. 545: `The common-law rules do not apply to this relation of master and seaman. It is intimate and peculiar, and differs from that between shore master and servants, who may at any time withdraw from service and refuse to use tools and appliances which they think dangerous.'"
Taking the whole of the charge of the court and not singling out certain phrases or paragraphs thereof, we think the case was fairly submitted in accordance with the rules of law which we have taken, as shown in our statement from the opinions of the United States Supreme Court, where we not only found the *Page 494 
law but also much of the language which we have employed. While the language of the instruction to the jury may not be perfect, it seems it conveyed to the jury the idea that under the maritime law it was the duty of the owners to furnish and maintain equipment and appliances for the seamen to use at least free from a defect known or which ought to have been known. In effect the trial court informed the jury that the care which a sea employer owed to his employees should be commensurate with the attending dangers. See Delaware L.  R.W. Co. v. Koske, 279 U.S. 7
(49 S. Ct. 202, 73 L. Ed. 578).
The rule under the Federal Employers' Liability Act is, quoting from Patton v. Texas Pac. Ry. Co., 179 U.S. 658 at page 664 (21 S. Ct. 275, 45 L. Ed. 361), referred to by defendant:
"That while the employer is bound to provide a safe place and safe machinery in which and with which the employee is to work, and while this is a positive duty resting upon him, and one which he may not avoid by turning it over to some employee, it is also true that there is no guaranty by the employer that place and machinery shall be absolutely safe."
Defendant contends that the question of plaintiff's assuming the risk should have been submitted to the jury by an additional instruction requested by defendant. In answer we refer to the case of Gila Valley Ry. Co. v. Hall, 232 U.S. 94
(34 S. Ct. 229, 58 L. Ed. 521), where we find recorded the following language:
"But the employee has a right to assume that his employer has exercised proper care with respect to providing a safe place of work, and suitable and safe appliances for the work, and is not to be treated as assuming the risk arising from a defect that is attributable to the employer's negligence, until the employee becomes aware of such defect, or unless it is so plainly *Page 495 
observable that he may be presumed to have known of it. Moreover, in order to charge an employee with the assumption of a risk attributable to a defect due to the employer's negligence, it must appear not only that he knew (or is presumed to have known) of the defect, but that he knew it endangered his safety."
The testimony in the present case does not indicate in any way that Wychgel knew or should have known of the danger attributable to defendant's negligence in failing to inspect and put in place the hatch board which precipitated him into the hold of the ship. There was no evidence that the danger was open or obvious or apparent or imminent, in so far as plaintiff could observe.
In the case of Engfors v. Nelson Steamship Co., 131 Or. 108
(280 P. 337), under the Federal Employers' Liability Act, Mr. Chief Justice COSHOW writing the opinion, we find:
"Under the Federal Employers' Liability Act when the injury is caused by the failure of the master to provide a safe place to work or safe appliances, the defense of assumption of risk can not be made."
The defendant assigns as error and strongly urges that the verdict is excessive and there is no evidence to support the amount of it; that the court must decide this question under the federal rule of burden of proof, and that even under the Oregon rule, section 3-c, article VII, of the Constitution of Oregon, which provides, inter alia, "that no fact tried by a jury shall be otherwise reexamined in any court of this state unless the court can affirmatively say there is no evidence to support the verdict."
It would not be of any avail to the parties to this case, or to anyone, for us to discuss the testimony at length. Conceding plaintiff's contention that the use *Page 496 
of his left arm is permanently impaired; that he is unable to pursue his usual vocation as a seaman; that it may be difficult, if not impossible for him to obtain other employment at his age; the amount of wages he received and all the facts and circumstances of the case, we do not think that the evidence in the case supports the verdict over and above the sum of $15,000, and that that amount will be fair compensatory damages which the plaintiff has sustained. See Martin v. Oregon Stages, 129 Or. 435
(277 P. 291).
The judgment will, therefore, be modified and affirmed in the sum of $15,000. Plaintiff will recover his costs and disbursements in this court and in the circuit court.
ROSSMAN and CAMPBELL, JJ., did not sit in this case.